DETAILED ACTION
Applicant’s amendment filed January 16, 2022 is acknowledged.
	Claims 1 and 4 have been amended.
Claims 3, 5, and 11-20 are cancelled.  Claim 21 has been newly added.
Claims 1, 2, 4, 6-10, and 21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 16, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (hereinafter Sadeghi) (U.S. Patent Application Publication # 2018/0302196 A1) in view of Shu et al. (hereinafter Shu) (U.S. Patent Application Publication # 2014/0362798 A1), and further in view of Kuchibhotla et al. (hereinafter Kuchibhotla) (U.S. Patent Application Publication # 2017/0359810 A1).
Regarding claim 1, Sadeghi teaches and discloses a communication device (102, figure 1B) for handling a hybrid automatic repeat request (HARQ) transmission, comprising: a storage unit (130/132, figure 1B), for storing instructions of: 
performing a first downlink (DL) reception (grant; [0006]) in a first subframe from a serving cell (abstract; [0006]; teaches a first reception/grant in a first subframe of a set of subframes from the serving cell); and 
transmitting a first HARQ feedback (DL HARQ feedback) in a second subframe (another subframe) to the serving cell in response to the first DL reception (grant) (abstract; [0101]; [0116]; [0117]; [0118]; [0123]; teaches determining the subframe used to transmit the HARQ feedback based on a grant from the first subframe and preconfigured timing and HARQ process timing), wherein the first HARQ timing is for transmitting the first HARQ feedback of a packet received according to the first DL reception, and the first HARQ timing is indicated by the network ([0117]; [0118]; teaches receiving a grant including HARQ process timing and transmitting using indicated subframes to use for HARQ feedback); and 
a processing circuit (118, figure 1B), coupled to the storage unit, configured to execute the instructions stored in the storage unit (figure 1B; [0038]; processor coupled to memory to execute instructions). 
However, Sadeghi may not expressly disclose wherein the second subframe is determined according to the first subframe and a sum of a predetermined timing and a first HARQ timing.
Nonetheless, in the same field of endeavor, Shu teaches and suggests wherein the second subframe (UL subframe) is determined according to the first subframe and a sum of a predetermined timing (offset value) and a first HARQ timing (HARQ feedback timing) ([0070]; [0073]; [0082]; claim 50; teaches determining a new subframe for transmitting a HARQ feedback by adding an offset to the HARQ timing in order to shift the HARQ feedback timing to a new subframe).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the subframe is determined according to the first subframe and timing of HARQ feedback and timing offset as taught by Shu with the method as disclosed by Sadeghi for the purpose of 
However, Sadeghi, as modified by Shu, may not expressly disclose the first HARQ timing is indicated by a DL control information (DCI) transmitted by the network; wherein a resource for transmitting the first HARQ feedback is selected from a plurality of resources of the second subframe, and each of the plurality of resources is scheduled with a starting point, a duration, and a bandwidth; wherein the first HARQ timing indicates whether the first HARQ feedback is postponed and/or a time period postponed with respect to the predetermined timing (although Sadeghi does teach and suggest that UL scheduling timing and re-transmission timing information is based on the UL/DL configuration in the DCI format; [0083]; and resource location for HARQ processes; [0101]; [0102]).
Nonetheless, in the same field of endeavor, Kuchibhotla teaches and suggests the first HARQ timing is indicated by a DL control information (DCI) transmitted by the network ([0065]; [0067]; [0077]; teaches the HARQ timing indicated in a DCI); wherein a resource for transmitting the first HARQ feedback is selected from a plurality of resources of the second subframe ([0065]; [0131]; teaches resources for feedback selected from a plurality of resources location within a subframe), and each of the plurality of resources is scheduled with a starting point, a duration, and a bandwidth ([0038]; [0054]; teaches the resources are located within a subframe with a starting point, duration, and bandwidth; figures 4, 9, and 11); wherein the first HARQ timing indicates whether the first HARQ feedback is postponed and/or a time ([0065]; [0067];  teaches the HARQ ACK is postponed by a duration of 2 TTI/subframes; [0100]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resources for feedback selected from a plurality of resources location within a subframe located within a subframe with a starting point, duration, and bandwidth, and postponing the HARQ feedback as taught by Kuchibhotla with the method as disclosed by Sadeghi, as modified by Shu, for the purpose of communicating HARQ feedback faster, as suggested by Kuchibhotla.

Regarding claim 2, Sadeghi, as modified by Shu and Kuchibhotla, further teaches and discloses wherein the predetermined timing is a fixed value stored in the communication device, or is configured by the serving cell ([0018]; known timing rules by the WTRU). 

Regarding claim 4, Sadeghi, as modified by Shu and Kuchibhotla, further teaches and discloses wherein the sum of the predetermined timing and the first HARQ timing is determined according to DCI for the first DL reception ([0067]; [0083]; [0084]; [0170]; timing according to DCI). 

Regarding claim 6, Sadeghi, as modified by Shu and Kuchibhotla, further teaches and discloses wherein the storage unit further stores the instruction of: performing a second DL reception in a third subframe from the serving cell (abstract; [0006]; teaches a first reception/grant in a first subframe of a set of subframes from the serving cell); and transmitting a second HARQ feedback in a fourth subframe to the serving cell in response to the second DL reception, wherein the fourth subframe is determined according to the third subframe, and a sum of the predetermined timing and a second HARQ timing (abstract; [0101]; [0116]; [0117]; [0118]; [0123]; teaches the determining the subframe used to transmit the HARQ feedback based on a grant from the first subframe and preconfigured timing and HARQ process timing). 

Regarding claim 7, Sadeghi, as modified by Shu and Kuchibhotla, further teaches and discloses wherein the communication device transmits the first HARQ feedback and the second HARQ feedback according to a time-domain bundling, when the second subframe and the fourth subframe are the same subframe ([0067]; [0086]; feedback according to time domain). 

Regarding claim 8, Sadeghi, as modified by Shu and Kuchibhotla, further teaches and discloses wherein the communication device transmits the first HARQ feedback and the second HARQ feedback according to the sum of the predetermined timing and the first HARQ timing and the sum of the predetermined timing and the second HARQ timing, when the second subframe and the fourth subframe are the same subframe ([0086]; [0101]; [0116]; [0117]; [0118]; [0123]; teaches HARQ ACK timing). 

claim 9, Sadeghi, as modified by Shu and Kuchibhotla, further teaches and discloses wherein the communication device transmits the first HARQ feedback and the second HARQ feedback according to a first DCI for the first DL reception and a second DCI for the second DL reception, when the second subframe and the fourth subframe are the same subframe ([0084]; [0086]; timing according to DCI). 

Regarding claim 10, Sadeghi, as modified by Shu and Kuchibhotla, further teaches and discloses wherein the first HARQ feedback is transmitted via a dedicated resource, and the dedicated resource is determined according to a higher layer configuration, a shift for the second subframe and/or a number of control channel element (CCE) indices of a DCI corresponding to the first DL reception ([0083]; [0084]; [0097]; timing according to DCI and higher layer signaling).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al. (hereinafter Sadeghi) (U.S. Patent Application Publication # 2018/0302196 A1) in view of Shu et al. (hereinafter Shu) (U.S. Patent Application Publication # 2014/0362798 A1) and Kuchibhotla et al. (hereinafter Kuchibhotla) (U.S. Patent Application Publication # 2017/0359810 A1), and further in view of YANG et al. (hereinafter Yang) (U.S. Patent Application Publication # 2017/0215202 A1).
Regarding claim 21, Sadeghi, as modified by Shu and Kuchibhotla, discloses the claimed invention, but may not expressly disclose wherein the DCI is a common DCI.
([0172]; [0173]; teaches a common DCI).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a common DCI as taught by Yang with the method as disclosed by Sadeghi, as modified by Shu and Kuchibhotla, for the purpose of communicating a DCI including timing and scheduling information.

Response to Arguments
Applicant's arguments with respect to claims 1, 2, 4, 6-10, and 21 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 8, 2022